McGivern, J.
(dissenting). I dissent and would affirm. The petitioner is the former owner of a two-story building located at a corner of Seventh Avenue and West 126th St., Manhattan, New York City. On March 8, 1965, for the nonpayment of taxes, this property was acquired by the city in an in rem foreclosure proceeding. At the time of the foreclosure, the principal tenant of the building was a bar and grill; this tenancy is now the subject of a proceeding in the Civil Court of the City of New York, wherein the city woud terminate the tenancy by virtue of the city’s acquisition of the entire property.
On May 1, 1965, the petitioner filed a petition for redemption of title with the Board of Estimate, requesting a release of the city’s interest in the property pursuant to section D17-25.0 of the Administrative Code of the City of New York. This section permits the former owner of foreclosed property, by grace, to petition the board for a return of the title to property, following the payment of the unpaid tax liens and other specified charges. But the statute explicitly says in subdivision a: ‘‘ The board of estimate, in its discretion, may grant, convey and release all of the property”, (emphasis supplied) provided that the board has not already assigned the property to an agency of the city government.
The petition herein having been duly filed, in conformity with the code, it was wending its way through the official maze, with *366a fair wind, until a resolution proposing the release of the property, finally came up for action before the Board of Estimate on April 14, 1966. The petitioner was not present, not having received notice. Nor was he entitled to any. Copies of the calendar are available to the interested public.
In considering the resolution, the board heard objections, principally articulated by a Mrs. Frances D. Turner, president of the Parents Association of the Harriett Tubman Public School 154, located in the middle of West 126th and 127th Streets, one of the entrances to which fronts directly on the rear of the subject tavern. Said Mrs. Turner: ‘‘ This type of business attracts persons dealing in narcotics * * * around the tavern and the school. * * * Persons under the influence of alcohol are seen near the schoolyard and often gather in or near the side street entrance of the school, which is in the middle of the block directly behind the back of the tavern. * * * You can help us by not releasing the property concerning Item #21 to the owner for the purpose of continuing the said business or to any future owner who wishes to operate a business such as exists at present at said location. ’ ’ Thus spoke the president of the Parents Association of Public School 154. And her suggestion was embraced and seconded by the acting president of the Borough of Manhattan. Whereupon, the Clerk called the roll. All members present voted in the negative — 22 votes — and the resolution was lost.
In an article 78 proceeding to test these proceedings, Special Term has found the board’s action not to have been arbitrary, capricious or an abuse of discretion. I agree.
The governing statute expressly conferred discretionary power on the Board of Estimate, to grant or deny an application for redemption of a lost title acquired by the city in an in rem foreclosure. That this was a purposeful grant of a discretionary power, cf. the city’s legislative memorandum, submitted to the Governor before he signed into law chapter 17 of the Administrative Code, as amended. (N. Y. Legis. Annual, 1956, p. 197.) And we cannot by judicial counterstroke undo the handiwork of the Legislature. “ It is not for the courts to correct omissions or defects in legislation. (Triborough, Bridge & Tunnel Auth. v. Crystal & Son, 2 NY 2d 961, 963.) ’ ’ (Carey v. Standard Brands, 12 A D 2d 233, 236.) And we are enjoined to construe a statute “ as it actually reads and not as it could, perhaps have been written.” (Longines-Wittnauer v. Barnes & Reinecke, 15 N Y 2d 443, 465, Fuld, J.) and as “ the Legislature intended, and not as we would have written it had we been legislative drafts*367men. ’’ (Thomas v. Melbert Foods, 19 N Y 2d 216, 223, Burke, J., dissenting opn.)
Nor can it be said that the board acted imprudently, precipitately or without sound reason. The records- of the . Police Department demonstrate that the subject tavern was the site of repeated and ever-recurrent offenses over the years. In taking the action it did, the board clearly had a high social objective in mind. And in no event can we substitute our judgment for that of the Board of Estimate.
Lastly, petitioner had no absolute right of redemption. As a foreclosed taxpayer, he was denuded of all “ right, title, interest, claim, lien or equity of redemption ”. (Administrative Code, § D17-12.0, subd. d'.; Nelson v. New York City, 352 U. S. 103.) The only surviving right he had was by statutory sufferance to apply to the board for redemption of the foreclosed property. And the board, in its discretion, could accede or deny. In this case, the city fathers have rejected the petition, not without reason and with no suggestion at all of any impropriety. There is not the faintest intimation of any of the political - shenanigans broached in the majority opinion. They are shying away from a ghost of their own conjuring.
Having in mind the plain language of the statute and the expressed design of those who drafted it, I deem unwarranted the construction urged by the majority:
The petitioner, of course, is entitled to a return of the sum which was required to be deposited by him in connection with his application for redemption of title. (See Matter of City of New York [Scalere], 25 A D 2d 37.)
The disposition of Special Term was correct and the order and judgment appealed from should be affirmed.
Stevens, J. P., Tilzer and McNally, JJ., concur with Steuer, J.; MoGtvern, J., dissents in opinion.
Order and judgment (one paper), reversed, on the law, with $50 costs and disbursements to the appellant, and the petition reinstated.